In re: John Joseph Richards, Jr. applying for writs of certiorari, mandamus, prohibition and review.
The application is denied. Notice of the intention to apply for supervisory writs was filed in the district court on May 14, 1971. We do not consider any complaints of actions occurring subsequent to May 14, and whatever rights applicant has to apply for review of actions subsequent to May 14 are reserved to him.
*323The record before us shows the contempt proceedings against the applicant have been dismissed. For this reason, part of his complaint has become moot. Otherwise, the showing made by the applicant does not warrant the exercise of our supervisory jurisdiction.